Title: William Ellery and JM to the Committee of Congress at Washington’s Headquarters, 5 May 1780
From: Ellery, William,Madison, James
To: Committee of Congress


In Congress, May 5th, 1780.
Ye poor devils! shivering on the bleak hills of Morris, how we pity you!—Ho! soldier with your canteen; view that poor committee man—see him trembling. Hark!—hear his teeth chatter—unable to support himself under the chilling blasts, which, unclothed and unfed, you have endured with invincible perseverance and fortitude:—see him expiring!—he was nursed under a fervid sun, and exposes himself to your nipping gales to bring you some relief. For the sake of G——d, one drop of whiskey for poor Matthews!
As for ye, sons of the North, ye can get along well enough, especially if ye can find, now and then, a cup of beer and a little New England.
As for our illustrious general, if it were in our choice, for him the rich Madeira should flow in copious streams;—and as for the gallant officers, and faithful brave soldiers under his command, if we had the powers of conversion, we would turn water into wine, the camp should overflow with that exhilarating and invigorating liquor.
The last bottle had been broached.—We addressed congress, and used every argument in our power to induce them to order a couple of pipes to be sent to head-quarters, and told them that the general’s wine was entirely exhausted. They doubted. We informed them that we had received a letter from the committee giving us that information. They still doubted, and desired that the letter might be produced. We delivered it with the utmost reluctance. Upon reading it, congress immediately concluded that any persons who would dare to charge us with niggardliness, and threaten to run congress “d——ly” in debt, must be d——ly drunk, and utterly refused to send any wine to headquarters until you should have returned. We wish you had been more guarded in your expressions.—However, we shall for once stretch our power, and send forward two pipes immediately.—You will be pleased to consider soberly the business you have undertaken, and the expectations of congress, and not drink more than three glasses of wine at dinner, and six at supper; and whenever you write to us, do it before breakfast.
We return your “word to the wise,” and are your’s as you conduct,
W. Ellery,Js. Madison, Jr.
